Title: Draft of a Bill to Give the Articles of Confederation the Force of Law, [after 15 December 1777]
From: Jefferson, Thomas
To: 



[After 15 December 1777]

Whereas certain articles of confederation and perpetual union were on theday oflast proposed by Congress to be entered into between the states of New-Hampshire, Massachusettsbay, Rhode island and Providence plantations, Connecticut, New York, New Jersey, Pennsylva, Delaware, Maryland, Virginia, N. Carolina, S. Carolina, and Georgia, in these words following to wit ‘Article I. the stile &c. here insert the whole instrument which said articles have been approved of by the assembly of this commonwealth who have authorized and instructed their delegates to attend in Congress on or before the 10th. day of March next to ratify the same, in the name and on the behalf of this Commonwealth and it may be found that sundry of our laws formed before the ratification of the said Articles of Confederation, may in some instances be contradictory to and inconsistent with the said articles or some of them, and tho’ it will be proper on revising these laws for the committee heretofore appointed for that purpose to render the same conformable to the said articles, yet in the mean time judges and others may be at a loss how to determine between them. Be it therefore enacted by the General assembly that so soon as the said articles of confederation shall be ratified in Congress by each and every of the states of New Hampshire, Massachusett’s bay &c. the same shall be construed to have the force of a law within this commonwealth, and to repeal so much of all laws passed before such ratification as shall be found to be contradictory to the said articles of confederation or any part of them.
